Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claim 1 is amended. Claims 1-14 and 16 are pending.

Response to Arguments
Applicant’s arguments, filed on 9/7/2021, with respect to the 103 rejection of claims 1-14 and 16 have been considered but are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 103
3.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 10-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kovvali (US Pub. No. 2015/0124622 A1) in view of Mineo (US Pub. No. 2001/0056493 A1) and further in view of Xiong et al. (US Pub. No. 2018/0176194 A1).
Regarding claim 1, Kovvali discloses a mobile communication system (See Fig. 1; load-balancer System), comprising a control server (See Fig. 1 and Par. [40] of Kovvali for a reference to PDN Gateway 101), a first server (See Fig. 12; 1105), and two or more second servers (See Fig. 12; 1107), wherein: 
the first server receives data transmitted by a user apparatus and transmits the data to a second server selected from the two or more second servers (See Par. [74] and Fig. 12 of Kovvali for a reference to the control plane virtual server (CPVsi) 1105 receives and processes all the control plane data that make up the user session/data. The virtual servers (RAVsi) 1107 are responsible for passing data received to external network elements);
Kovvali does not explicitly disclose the second server being selected by the control server based at least in part on a respective processing status associated with the two or more second servers; the selected second server identifies an identifier of the user apparatus based on the data received from the first server and transmits the identifier and an inquiry about processing to be executed on the data based on the identifier to the control server; the control server controls the operation of the first server and the two or more second servers and identifies, based on the identifier of the user apparatus, an operation in an application layer to be performed onto the data by the selected second server that the selected second server received from the first server and indicates to the selected second server the operation in the application layer; and the selected second server 
However, Mineo discloses the second server being selected by the control server based at least in part on a respective processing status associated with the two or more second servers (See Par. [40], [68]-[71] of Mineo for a reference to the address resolver server 501 [mapped to the control server] assigns/allocates [Selects] a service server 401 (Second Server) from a plurality of service servers based on the performance level of the server and the requested server by the service user [UE Apparatus]) ; the selected second server identifies an identifier of the user apparatus based on the data received from the first server (See Par. [58], [70], and Fig. 14 of Mineo for a reference to data/information is communicated from the service user [UE] to the representative server [First server]. The information includes the service user ID/IP address, as well as the requested service by the service user) and transmits the identifier and an inquiry about processing to be executed on the data based on the identifier to the control server (See Par. [49], [74]-[75] of Mineo for a reference to received information [Including the service user ID and the service request by the user] by the representative server is communicated to resolver server 501 [mapped to the control server]. The service server is selected by the resolver server based on the communicated information); the control server controls the operation of the first server and the two or more second servers (See Par. [68], [70] and Fig. 26 of Mineo for a reference to he address resolver server 501 [mapped to the control server] manages all the operations of the representative server [First server] and the service servers 401 (Second Server) ).
Mineo; Par. [68])
The combination of Kovvali and Mineo does not explicitly disclose control server identifies, based on the identifier of the user apparatus, an operation in an application layer to be performed onto the data by the selected second server that the selected second server received from the first server and indicates to the selected second server the operation in the application layer; the selected second server performs the operation indicated by the control server onto the data received from the first server and transmits the data on which the operation is performed to an external network.
the control server identifies, based on the identifier of the user apparatus, an operation in an application layer to be performed onto the data by the selected second server that the selected second server received from the first server and indicates to the selected second server the operation in the application layer (See Par. [222]-[227] of Xiong for a reference to that based on the TCP connection identifier [comprising the UE identity], the Key server [Control device] determines the proxy node [second server] and determines the operation [e.g. encryption] to be performed on the data transmitted from the UE through the tunnel gateway [First server]); and
the selected second server performs the operation indicated by the control server onto the data received from the first server and transmits the data on which the operation is performed to an external network (See Par. [270]-[274] of Xiong for a reference to the determined/selected proxy node performs the encryption operation identified by the key server, wherein the proxy node performs verification according to a hash value received from the UE on all data received from the UE).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xiong, Mineo and Kovvali. The motivation of combination would be improving the system’s performance, by expanding a usage scope of service optimization when enabling the proxy node to receives a context sent by the UE through a direct connection, decrypts the context, and processes obtained service information. (Xiong; Par. [157])

Regarding claim 10, the combination of Kovvali, Mineo and Xiong, specifically Kovvali discloses wherein the system includes two or more first servers (See Fig. 12; Plurality of (CPVsi) 1105),
the two or more first servers are virtual machines on a cloud (See Par. [45], [62], [74] and Fig. 2 of Kovvali for a reference to CPVsi 1105 are virtual server instances on a cloud data center 205), 
the control server further performs an operation of changing performance of the two or more second servers (See Par. [41]-[43] of Kovvali for a reference to adding, removing servers, and controlling forwarding/routing data to/from virtual servers based on the capabilities and load of the target virtual server), and an operation of monitoring a processing status of the two or more second servers (See Par. [8], [42] of Kovvali for a reference to the SDN controller monitors the virtual servers capabilities and usage levels, including CPU, Memory, network and storage), and
the control server performs a change in performance of the two or more first servers and the change in performance of the two or more second servers based on different criteria (See Par. [11], [13], [43], [70] of Kovvali for a reference to the load balancer, based on load evaluation of virtual servers, determines the server’s capabilities, and the SDN controller, based on virtual servers’ capabilities and resources loads, selects the target virtual server to pass the user data to the external network).

Regarding claim 11, the combination of Kovvali, Mineo and Xiong, specifically Kovvali discloses wherein the control server performs the change in the performance of the two or more first servers based on network performance (See Par. [41]-[43] of Kovvali for a reference to adding, removing servers, and controlling forwarding/routing data to/from virtual servers based on the capabilities and load of the target virtual server), and the change in the performance of the two or more second servers based on calculation performance (See Par. [8], [42] of Kovvali for a reference to the SDN controller monitors the virtual servers capabilities and usage levels, including CPU, Memory, network and storage).

Regarding claim 12, the combination of Kovvali, Mineo and Xiong, specifically Kovvali discloses wherein the selected second server and the external network communicate with each other via the L2 tunnel (See Par. [11], [50], [62] of Kovvali for a reference to user control plane sessions are carried in tunnels above the L2/L3 transport layers to be forwarded to the external network via the virtual server instances).

Regarding claim 13, the combination of Kovvali, Mineo and Xiong, specifically Kovvali discloses wherein the selected second server and the external network communicate with each other via an L3 connection (See Par. [11], [50], [62] of Kovvali for a reference to user control plane sessions are carried in tunnels above the L2/L3 transport layers to be forwarded to the external network via the virtual server instances).

Regarding claim 14, the combination of Kovvali, Mineo and Xiong, specifically Kovvali discloses wherein the two or more second servers are virtual machines on a cloud (See Par. [45], [62], [74] and Fig. 2 of Kovvali for a reference to CPVsi 1105 are virtual server instances on a cloud data center 205).

Regarding claim 16, the combination of Kovvali, Mineo and Xiong, specifically Kovvali discloses wherein the system functions as a P-GW or GGSN (See Par. [40] and Fig. 1 of Kovvali for a reference to PDN Gateway 101 in a mobile network).

5.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kovvali in view of Mineo in view of Xiong et al. and further in view of Head et al. (US Pub. No. 2015/0350912 A1).

However, Head discloses wherein the operation to be performed by the selected second server includes at least one of protocol conversion, data compression, header deletion, addition of user authentication information, addition of an identification number of the user apparatus, or addition of a digital signature (See Par. [52] of Head for a reference to services (Operations) to be performed on data received from the user device, includes retrieving (adding) authentication parameters (information), including username and password).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Head, Xiong, Mineo and Kovvali. The motivation of combination would be utilizing the system’s resources more efficiently and improving the system’s performance, by differentiated residential services to end user devices based on a unique APN associated to each residential service. (Head; Par. [9])

Regarding claim 3, the combination of Kovvali, Mineo and Xiong does not explicitly disclose wherein the control server provides an interface configured to edit the operation to be performed by the selected second server.
See Par. [69] and Fig. 3 of Head for a reference to the AAA server retrieves the user’s credentials and identifier, and based the user’s authentication, the services (operations) performed by the server are updated and the user is given access to the updated services)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Head, Xiong, Mineo and Kovvali. The motivation of combination would be utilizing the system’s resources more efficiently and improving the system’s performance, by differentiated residential services to end user devices based on a unique APN associated to each residential service. (Head; Par. [9])

6.	Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kovvali in view of Mineo in view of Xiong et al. and further in view of Kempf et al. (US Pub. No. 2012/0300615 A1).
Regarding claim 4, the combination of Kovvali and Mineo does not explicitly disclose wherein a shared address is assigned to each of the two or more second servers, and the first server receives, from the user apparatus, data having the  shared address as a destination.
However, Xiong discloses wherein a shared address is assigned to each of the two or more second servers (See par. [67], [443]-[446] of Xiong for a reference to setting up, by one or more of the proxy node [second server] a first connection to the UE, via the IP address of the UE sent [assigned] to the proxy node within a TCP setup request).
Xiong; Par. [157])
The combination of Kovvali, Mineo and Xiong does not explicitly disclose the first server receives, from the user apparatus, data having the  shared address as a destination.
However, Kempf discloses the first server receives, from the user apparatus, data having the  shared address as a destination (See Par. [86]-[87] , [79]-[80] and Fig. 16  of Kempf for a reference to the tunnel end destination IP address field contains the IP address of the gateway/server to which the tunneled packet should be routed).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kempf, Xiong and Kovvali. The motivation of combination would be utilizing the system’s resources more efficiently by associating each bearer with a GTP tunnel that identify all destinations. (Kempf; Par. [6]-[7])

	Regarding claim 5, the combination of Kovvali and Mineo does not explicitly disclose wherein each of the two or more second servers has a respective address different from the shared address, and the first server transmits the date to the selected second server by using the respective address of the selected second serve
See par. [67], [417]-[422] of Xiong for a reference to a tunnel gateway [first server] is located between the UE and the proxy node, and a second connection between the tunnel gateway and the proxy node is established via a different IP address of the tunnel gateway that is assigned to the proxy node), and the first server transmits the date to the selected second server by using the respective address of the selected second serveSee par. [417]-[422] of Xiong for a reference to for each connection established between the tunnel gateway [first Server] and one of the proxy nodes [Second Server], a distinct IP address of the tunnel gateway is assigned to the proxy node, and this IP address is used when transferring data between the tunnel gateway and the proxy node).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xiong, Mineo and Kovvali. The motivation of combination would be improving the system’s performance, by expanding a usage scope of service optimization when enabling the proxy node to receives a context sent by the UE through a direct connection, decrypts the context, and processes obtained service information. (Xiong; Par. [157])

Regarding claim 6, the combination of Kovvali, Mineo and Xiong, specifically Kovvali discloses wherein the control server selects a second server from the two or more second servers to which the first server transmits the date transmitted by the user apparatus (See Par. [11], [13], [43], [70] of Kovvali for a reference to the load balancer, based on load evaluation of virtual servers, selects the target virtual server to pass the user data to the external network)
See Par. [43], [74] of Kovvali for a reference to the traffic received from the user is routed via the first server 1105 to the right (Selected) virtual server 1107), and
the selected second server transfers, to another server configured to perform processing in one of a network layer and an application layer for data, the data transferred from the first server (See Par. [39], [85] of Kovvali for a reference to that based on load metrics, the ELB may distribute the load partially to more than one virtual server. The target server may transfer the received traffic from the first server to a new server (Scale out operation)).

Regarding claim 8, the combination of Kovvali, Mineo and Xiong, specifically, Kovvali discloses wherein the first server receives data from the user apparatus via an L2 tunnel (See Par. [11], [67]-[69] of Kovvali for a reference to a user device will have a control-plane session, and a user-plane session that is carried in tunnels above the L2/L3 transport layers), and
The combination of Kovvali, Mineo and Xiong does not explicitly disclose the first server transfers the data, via an L2 tunnel different from the L2 tunnel, to the selected second server.
However, Kempf discloses the first server transfers the data, via an L2 tunnel different from the L2 tunnel, to the selected second server (See Par. [61] of Kempf for a reference to a GTP tunnel consists of two tunnel endpoint identifiers (TEID); one GTP tunnel is set between the user and the first server and one GTP tunnel is set between the first server and the second server).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kempf, Xiong and Kovvali. The motivation of combination would be utilizing the system’s resources more efficiently by associating each bearer with a GTP tunnel. (Kempf; Par. [6]-[7])

Regarding claim 9, the combination of Kovvali, Mineo and Xiong, specifically, Kovvali discloses wherein the control server selects a second server from the two or more second servers (See Par. [11], [13], [43], [70] of Kovvali for a reference to the load balancer, based on load evaluation of virtual servers, determines the server’s capabilities, and the SDN controller, based on virtual servers’ capabilities and resources loads, selects the target virtual server to pass the user data to the external network).
The combination of Kovvali, Mineo and Xiong does not explicitly disclose so as not to overlap identifiers of the L2 tunnels in the two or more second servers.
However, Kempf discloses so as not to overlap identifiers of the L2 tunnels in the two or more second servers (See Par. [61] of Kempf for a reference to a GTP tunnel consists of two tunnel endpoint identifiers (TEID); one GTP tunnel is set between the user and the first server and one GTP tunnel is set between the first server and the second server).
Kempf; Par. [6]-[7])



Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Raleigh et al.  (US. Pub. No. 2014/0133297 A1) discloses system and method for wireless network offloading.  
Kamdar et al. (US. Pub. No. 2014/0112160 A1) discloses a method for dynamic band selection and aggregation.
Lubashev et al. (US. Publication no. 2016/0315857 A1) discloses techniques to deliver traffic from fixed IP address in a scalable manner. 

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 

9.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R. F./
Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413